Exhibit 10.2

 



PROMISSORY NOTE

 

$1,750,000.00 July 28, 2015

 

For value received, PALMER-MAPLETREE LLC, a Delaware limited liability company,
having an address at 1430 Broadway, Suite 503, New York, New York 10018
(“Borrower”), promises to pay to the order of NATIXIS REAL ESTATE CAPITAL LLC, a
Delaware limited liability company, at its principal place of business at 1251
Avenue of the Americas, New York, New York 10020 (together with its successors
and assigns “Lender”), or at such place as the holder hereof may from time to
time designate in writing, the principal sum of One Million Seven Hundred Fifty
Thousand and No/100 Dollars ($1,750,000.00), in lawful money of the United
States of America, with interest on the unpaid principal balance from time to
time outstanding to be computed in the manner, at the times and, subject to the
provisions of Section 2.2.2 of the Loan Agreement (as hereinafter defined), at
the Interest Rate provided in that certain Loan Agreement (as amended, modified,
restated, consolidated, replaced or supplemented from time to time, the “Loan
Agreement”) dated as of the date hereof between Borrower and Lender. Capitalized
terms used but not defined herein shall have the respective meanings given such
terms in the Loan Agreement.

 

1. Payment Terms. Borrower shall pay the Monthly Debt Service Payment Amount to
Lender in the manner and at the times specified in Article 2 of the Loan
Agreement, which payments shall be applied in the order of priority set forth in
said Article 2. Borrower shall also pay to Lender interest at the Default Rate,
Late Payment Charges, the Yield Maintenance Premium, if any, and all other
amounts due and payable as and when provided for in the Loan Agreement. The
balance of the Principal, together with all accrued and unpaid interest thereon,
and all other amounts payable to Lender hereunder, under the Loan Agreement and
under the other Loan Documents shall be due and payable on the Maturity Date.

 

2. Loan Documents. This Promissory Note (this “Note”) is evidence of that
certain loan made by Lender to Borrower contemporaneously herewith and is
executed pursuant to the terms and conditions of the Loan Agreement. This Note
is secured by and entitled to the benefits of, among other things, the Security
Instrument and the other Loan Documents. Reference is made to the Loan Documents
for a description of the nature and extent of the security afforded thereby, the
rights of the holder hereof in respect of such security, the terms and
conditions upon which this Note is secured and the rights and duties of the
holder of this Note. All of the agreements, conditions, covenants, provisions
and stipulations contained in the Loan Agreement and the other Loan Documents
are by this reference hereby made part of this Note to the same extent and with
the same force and effect as if they were fully set forth in this Note, and
Borrower covenants and agrees to keep and perform the same, or cause the same to
be kept and performed, in accordance with their terms.

 

3. Loan Acceleration; Prepayment. The Debt shall, without notice, become
immediately due and payable at the option of Lender upon the happening of any
Event of Default and the continuance thereof. This Note may not be prepaid
except as otherwise expressly provided in, and subject to the terms and
conditions, of the Loan Agreement.

 

4. Revival. To the extent that Borrower makes a payment or Lender receives any
payment or proceeds for Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
the Bankruptcy Code or any other bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Borrower hereunder intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by Lender.

 

 

 

 



5. Amendments. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought. Whenever used, the
singular number shall include the plural, the plural the singular, and the words
“Lender” and “Borrower” shall include their respective successors, assigns,
heirs, executors and administrators. If Borrower consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.

 

6. Waiver. Except as expressly provided otherwise in the Loan Documents,
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, protest, notice of protest, notice of nonpayment, notice of intent
to accelerate the maturity hereof and of acceleration. No release of any
security for the Debt or any Person liable for payment of the Debt, no extension
of time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of the Loan Documents made by agreement
between Lender and any other person or party shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person or party who may become liable under the Loan Documents,
for the payment of all or any part of the Debt.

 

7. Exculpation. It is expressly agreed that recourse against Borrower for
failure to perform and observe its obligations contained in this Note shall be
limited as and to the extent provided in Section 10.1 of the Loan Agreement.

 

8. Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be given in the manner specified in the Loan
Agreement directed to the parties at their respective addresses as provided
therein.

 

9. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED AND THE APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA, WHICH LAWS OF THE UNITED STATES OF AMERICA
SHALL, TO THE EXTENT THE SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE
CONTROLLING.

 

[The Remainder of the Page is Intentionally Blank]



2

 



 

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

 



  BORROWER:         PALMER-MAPLETREE LLC,   a Delaware limited liability company
              By:  /s/ Alexander Ludwig   Name: Alexander Ludwig   Title:
Manager

 

 

 



Signature Page to Promissory Note



 

